
	

114 S2536 IS: Airplane Kids In Transit Safety Act of 2016
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2536
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Schatz (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation Administration to issue a notice of proposed
			 rulemaking regarding the inclusion in aircraft medical kits of medications
			 and equipment to meet the emergency medical needs of children.
	
	
		1.Short title
 This Act may be cited as the Airplane Kids In Transit Safety Act of 2016 or the Airplane KITS Act of 2016.
 2.Notice of proposed rulemaking relating to aircraft medical kitsNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a notice of proposed rulemaking to revise regulations regarding the medications and equipment required to be carried in medical kits of aircraft operated by air carriers to include appropriate medications and equipment to meet the emergency medical needs of children, such as an epinephrine auto-injector.
